Citation Nr: 1013860	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-37 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to additional compensation benefits for a 
dependent spouse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004, August 2004, and May 2007 
rating decisions of a Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran service 
connection for PTSD and for hepatitis C, and denied his 
application for additional compensation benefits based on 
status as a married Veteran with a dependent spouse.  The 
Veteran subsequently initiated and perfected appeals of these 
determinations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of his appeal, the Veteran requested, but 
then canceled, a personal hearing before a Veterans Law Judge 
seated in Washington, D.C.  In a subsequent February 2010 
written statement to the Board, the Veteran requested a video 
hearing before a Veterans Law Judge.  Therefore, because he 
has not yet been afforded such a hearing, a remand of these 
issues is required.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video hearing at the RO before a member of 
the Board of Veterans' Appeals as soon as 
practical.  He also must be afforded 
timely notification of date and location 
of this hearing.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 


